Citation Nr: 1213065	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-42 171A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for anxiety disorder.  

3.  Entitlement to service connection for a low back disability, claimed as back pain.  

4.  Entitlement to service connection for a right foot disability, claimed as foot pain.  

5.  Entitlement to service connection for a left foot disability, claimed as foot pain.  

6.  Entitlement to service connection for a vision disability, claimed as blurry vision.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for the above claimed disabilities and granted service connection for bilateral hearing loss, with a noncompensable rating assigned, effective July 14, 2008.

In April 2011, the Board remanded the claim so that a hearing could be provided.  In December 2011, the Veteran provided testimony at a hearing before the undersigned at the RO.  A transcript is of record.  

The issue of entitlement to service connection for coronary heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability, a right foot disability, and a left foot disability as well as the issue of entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a December 2011 statement, submitted at the Board hearing prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals with regard to the issues of entitlement to service connection for hypertension and anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of service connection for hypertension and anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2011 statement, the Veteran wrote that he wanted to withdraw his appeals for service connection for hypertension and anxiety disorder.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for hypertension and service connection for anxiety disability and that claim is dismissed.


ORDER

The claim for entitlement to service connection for hypertension is dismissed.  

The claim for entitlement to service connection for anxiety disorder is dismissed.  


REMAND

During the Board hearing, the Veteran stated that he has continuously received treatment at the VA Medical Center in Houston, Texas.  No VA records from that facility have been obtained and associated with the claims file or Virtual VA.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

The Veteran also testified that he received treatment at a private hospital in Bryan, Texas, within four-to-five years after discharge from service.  He later identified St. Joseph's Hospital as one source of this treatment.  There are no private treatment records in the claims file or Virtual VA.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, VA has not had an opportunity to followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).


VA has a duty to obtain relevant records of private treatment.  
38 U.S.C.A. § 5103A(b) (West 2002).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

During the hearing, the Veteran stated that he had experienced muscle spasms, pain, and limited range of motion in his lower back ever since service.  Service treatment records document that the Veteran was hit by a VTR (a US Army tracked recovery vehicle) in September 1976 and complained of pain in the left lower back.  The assessment was of a contusion versus muscle spasms.  VA has a duty to provide an examination to determine whether the current low back symptoms are etiologically connected to the in-service complaints and treatment for low back pain.

Regarding the left and right feet, the Veteran reported cracked skin, blisters, itching, and burning of the bilateral feet since service.  He stated that he had been treated at VA facilities with various over-the-counter foot medicines.  VA has a duty to provide an examination to determine whether the current bilateral foot symptoms are etiologically connected to service.  

During the hearing, the Veteran stated that his hearing had significantly worsened since his last VA examination in March 2010.  He reported increased difficulty hearing the television and conversation.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Veteran must be provided with a new VA audio examination in order to determine the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for the claimed disabilities, including the VA facilities in Houston, Texas.  

2.  Ask the Veteran to complete authorizations for VA to obtain records of all treatment for the conditions at issue in this appeal, including records of the reported treatment at St. Joseph Hospital or Regional Health Center in Bryan, Texas.  

If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence himself.  He should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and of any additional actions that will be undertaken. 

3.  Once efforts to obtain outstanding records have been completed, provide the Veteran with a VA examination to determine whether any current back disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Once efforts to obtain outstanding records have been completed, provide the Veteran with a VA skin examination to determine whether any current skin disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  The Veteran should be afforded a VA audiological examination, with an appropriate examiner, to determine the severity of his service-connected bilateral hearing loss.  The examiner should review the claims file in conjunction with the examination.  

The examination should encompass pure tone threshold testing (in decibels) and Maryland CNC speech recognition testing.  The examiner must also comment on the effects of the Veteran's hearing loss disability on his everyday life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

7.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

8.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


